Citation Nr: 1210620	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  11-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease of the right knee, claimed as a right knee disorder.

2.  Entitlement to service connection for degenerative joint disease of the left knee, claimed as left knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to August 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board has articulated the Veteran's claims as given on the title page.  As will be discussed below, in a March 2009 rating decision, the RO denied service connection for a bilateral knee disorder, finding that the Veteran had not submitted new and material evidence to reopen the claim.  As the claim was already on appeal, following a March 2008 statement that sufficiently disagreed with the November 2007 rating decision, the requirement to consider whether new and material evidence had been submitted is moot.  See generally Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

The Veteran and his wife testified at a November 2011 hearing held before the undersigned Veterans Law Judge via video teleconference.  A transcript has been associated with the claims file. 

The issue of entitlement to service connection for a left ankle disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

A right knee disorder, assessed as degenerative changes, was incurred in service.   


CONCLUSION OF LAW

Entitlement to service connection is warranted for a right knee disorder manifested by degenerative changes.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to service connection for a right knee disorder, which represents a complete grant of the Veteran's appeal as to that issue alone.  Therefore, no discussion of the VA's duties to notify and assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the preponderance of the evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

By way of background, the Veteran submitted the current claim seeking service connection for a bilateral knee disorder in May 2006.  After numerous efforts to locate any of his service treatment reports failed, the RO determined that the service treatment reports were unavailable in August 2007 and in November 2007 denied service connection for the right knee.  The Veteran responded with a written statement in March 2008, well within the one-year appeal period.  In this statement he clearly referred to the November 2007 rating decision, in particular to the decision regarding the bilateral knee disorder, and sufficiently expressed his disagreement and a desire for review.  See 38 C.F.R. 20.201.  As such, the issue of entitlement to service connection for a right knee disorder has been appeal since that point in the record.  

The Veteran asserts that his currently diagnosed degenerative joint disease of the right knee was incurred in service, though there was no particular injury.  The Veteran's DD Form 214 indicated that he was discharged from service for a disability, with severance pay, though neither the DD 214 or the DD 215 specified the disability itself.  

Despite the relatively recent years of the Veteran's service, after many attempts, the RO was unable to locate any service treatment records (other than an entrance examination), to include the proceedings or the underlying evidence for the Medical Evaluation Board.  The Veteran's complete personnel records were located and included in the record.  Therefore, the Board finds that they are not available, and that there would be no basis for continued pursuit of these records, as further attempts would be futile.  In cases where service records are unavailable, there is a heightened obligation to assist the claimant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)). 

After review of the record, the Board finds that the evidence relates the Veteran's right knee disorder, manifested by degenerative changes, to his military service.  

As noted above, the Veteran's complete service treatment records are absent from the claims file, having been found unavailable.  The 1985 entrance Report of Physical Examination found the lower extremities clinically normal.  VA treatment reports included a bone imaging scan that had been taken in March 1998 at the National Naval Medical Center, Bethesda, Maryland, as the service hospital was then called.  This bone imaging scan found mild chronic degenerative changes in the right knee.  This bone scan is dated within a few months from the Veteran's discharge from service, for an unspecified disability with severance pay.   

In November 2008, the Veteran underwent a VA Gulf War Veteran's examination.  The VA clinician assessed degenerative joint disease in the right knee.   

Considering the entirety of the record, to include the Veteran's testimony at his November 2011 Board hearing, indicate that his statements as to his in-service incurrence of right knee degenerative changes are credible lay evidence that such a disability was incurred.  Indeed, while the Veteran lacks the professional medical knowledge to determine that his in-service symptoms were the root cause of his current disability, he is clearly competent to report that that he sought treatment for right knee pain and that he was brought to a medical evaluation board because of his right knee disorder.  He is also competent to report that he has experienced pain and other symptoms since that time.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Veteran's wife's lay observations as noted in her 2011 testimony on the Veteran's behalf at the November 2011 Board hearing, further support his contentions concerning his experiences in service and post-discharge.  There is, also, no evidence to reflect that the Veteran did not sustain an in-service right knee degenerative changes disorder.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005). 

Accordingly, the record reasonably supports a grant of service connection for a right knee disorder, manifested by degenerative changes.  To that extent, the appeal is granted. 

ORDER

Service connection for a right knee disorder, manifested by degenerative changes is granted, subject to the applicable regulations concerning the payment of monetary benefits


REMAND

As discussed above, the Veteran's service treatment records are unavailable.  Located within the VA treatment reports is a September 1996 X-ray study, taken at another service hospital on Fort Belvoir, which found the left knee was normal.  The date of this X-ray study falls within the Veteran's active service.  The Veteran has credibly testified to having been told he had degenerative arthritis in the left knee in service and that he understood that to be the physical disability for which he was separated in August 1998.  In November 2008, the Veteran was assessed with degenerative joint disease of the left knee.  

As VA's duty to assist under the VCAA includes obtaining an examination or medical opinion when necessary, and because the Veteran has not been provided with an examination which addresses the contended etiological relationship between his left knee disorder and active service, on remand, he should be scheduled for appropriate examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any left knee disability.  The relevant documents in the claims file, to include the Veteran's testimony in November 2011, should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  The examiner should list all current left knee disabilities and clearly address the following: 

As to any current left knee disability, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's disability had its onset during service or is causally or etiologically related to service.   

A complete rationale should be given for any opinion provided.

2. After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


